Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaura Takashi et al. (JP2017147159 provided by the applicant) (hereinafter ”Takashi”)
Regarding claim 1, Takashi reference teaches a gas-liquid separator comprising: a housing including a gas inlet (see item 31), a gas outlet (see item 33), and a water storage section (see item 21) at a lower side of the gas inlet and the gas outlet (see item 21; referred to a storage section); a collision wall (see item 32) provided inside the housing to collide with a gas that contains water introduced from the gas inlet to separate the water from the gas by adhering the water thereto while changing a flow direction of the gas; the collision wall (see item 32) is a first collision wall on which the gas from the gas inlet (item 31) collides; and a down flow wall (see item 16 in Fig 4) provided inside the housing to introduce the water falling from the collision wall into the water storage section and change the flow direction of the gas (when the equipment is in use a flowing gas phase will fill the chamber and the portion of the flowing gas that strikes the bottom wall will change in direction). Takashi is different from claim 1, in that it does not explicitly teach the plurality of collision walls. As to the plurality of collision walls, it will be obvious to one having ordinary skill in the art to modify the Takashi reference to include the plurality of collision walls (see figure below) and the first collision wall (item 32) being angled to direct the gas towards an adjacent collision wall of the plurality of the collision walls to create a swirl flow in a separation space in which separation of the gas that contains water is performed (see figure 4 or figure below; the first collision wall directs the flow of the stream to an adjacent duplicated collision wall and swirl flow is created due to the turbulence between the two adjacent collision walls) in order to achieve a predictable result of removing the liquid particles contained in the gas and liquid stream by re-collision of the gas stream with the plurality of collision walls and is a prima facie case of obviousness. See MPEP 2144.04(VI) (B) Duplication of Parts

    PNG
    media_image1.png
    538
    873
    media_image1.png
    Greyscale

Regarding claim 2, Takashi reference teaches the gas-liquid separator according to claim 1, modified Takashi with plurality of collision walls further teaches that the down flow wall is spaced apart from the (see figure 4; 16 is spaced apart from 32 and is disposed vertically below the collision wall)
Regarding claim 3, Takashi reference teaches the gas-liquid separator of claim 1, and modified Takashi teaches the inlet and the plurality of collision walls of the gas-liquid separator. Takashi is different from claim 3 in that it does not teach the inlet in an oblique direction to the collision wall. However, it will be obvious to one having ordinary skill in the art to modify the Takashi reference before the effective filing date with an oblique inlet as a matter of design choice in order to facilitate the housing to accommodate different parts installation in a variety of location and will not affect the function of the gas-liquid separator and is a prima facie case of obviousness. See MPEP 2144.04(IV)(B) Changes in Shape  
Regarding claim 4, Takashi reference teaches the gas-liquid separator according to claim 1, and modified Takashi further teaches that the lower end of the gas inlet is set to a position higher than an upper end of the plurality of collision wall (see figure 4; item 31 is spaced higher than the upper end of the collision wall 32)
Regarding claim 6, Takashi reference teaches the gas-liquid separator according to claim 1, and modified Takashi further teaches that the plurality collision walls guides the swirl flow downward while causing the swirl flow to swirl (see figure 4 or figure below; the collision walls guides the swirl flow downward when the stream collides the collision walls)

    PNG
    media_image2.png
    399
    546
    media_image2.png
    Greyscale

Regarding claim 7, Takashi reference teaches the gas-liquid separator according to claim 6, and modified Takashi teaches the gas-liquid separator having a plurality of collision walls and creates a swirl flow in the separation space by sequentially colliding with the plurality of collision walls (see item 32 and its duplication in figure annotated above and the fluid stream is collided sequentially with the plurality of collision walls)
Regarding claim 8, Takashi reference teaches the gas-liquid separator according to claim 1, and modified Takashi further teaches that the lower end of the plurality of collision walls is disposed above the down flow wall (see figure 4; 32 is disposed above the wall 16) and regarding the lower end oblique to the vertical direction of the housing, Takashi is fully capable of this by mounting the separator in an oblique direction will have the lower end of the collision wall inside the housing oblique to a vertical direction of the housing. SEE MPEP 2112.01(I) and 2114, manner of operating a device does not differentiate an apparatus claim from the prior art.
Regarding claim 9, Takashi reference teaches the gas-liquid separator according to claim 1, and modified Takashi further teaches that the plurality of collision walls are angled to change the flow (see figure 4 and or figure annotated above; the plurality of collision walls are angled with respect to the separator, housing and each other and change the flow direction of a portion of the gas colliding with the plurality of walls)
Response to Arguments
Applicant's arguments filed 31 December, 2020 have been fully considered but they are not persuasive. 
Applicant argument regarding 35 U.S.C. 112(b) is considered and the rejection of claim 8 is withdrawn.
Applicant argument is that Takashi does not suggest the features of amended claim 1 is fully considered and amended claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Takashi. 
Applicant argument is that the amended claim 1 recites the plurality of collision walls including a first collision wall on which the gas from the gas inlet collides, the first collision wall being angled to direct the gas towards an adjacent collision wall of the plurality of collision walls to create a swirl flow is not persuasive. Applicant is reminded that as to the plurality of collision walls limitation of the claim , it will be obvious to one having ordinary skill in the art to modify the Takashi reference to include the plurality of collision walls (see figure below) and the first collision wall (item 32) being angled to direct the gas towards an adjacent collision wall of the plurality of the collision walls to create a swirl flow in a separation space in which separation of the gas that contains water is performed (see figure 4 or figure below; the first collision wall directs the flow of the stream to an adjacent duplicated collision wall and swirl flow is created due to the turbulence between the two adjacent collision walls) in order to achieve a predictable result of removing the liquid particles contained in the gas and liquid stream by re-collision of the gas stream with the plurality of collision walls and is a prima facie case of obviousness. See MPEP 2144.04(VI) (B) Duplication of Parts
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ M AAMIR whose telephone number is (469)295-9299.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAFIZ M. AAMIR
Examiner
Art Unit 1773



/LUCAS A STELLING/Primary Examiner, Art Unit 1773